UNITED STATES DISTRICT COURT
                                                                                             FILED
                             FOR THE DISTRICT OF COLUMBIA                                    MAY - 8 2009
                                                                                      ~cv MAYER WHITIINGTON. CLERK
Jerry E. Robertson,                   )                                                      U.S. DISTRICT COURT
                                      )
               Plaintiff,             )
                                      )
               v.                     )       Civil Action No.     {J 9   O~60
                                      )
Commonwealth of Kentucky,             )
                                      )
               Defendant.             )




                                  MEMORANDUM OPINION

       This matter is before the Court on plaintiff s pro se complaint and application to proceed

in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

of subject matter jurisdiction.

       Plaintiff is a resident of Louisville, Kentucky, suing the Commonwealth of Kentucky.

The crux of the complaint is to compel a "verdict" in plaintiff s lawsuit against Kentucky that

this Court transferred to the Western District of Kentucky. CompI. at 1; see Robertson v.

Commonwealth of Kentucky, Civ. Action No. 08-1527 (Transfer Order of September 25, 2008)

[Dkt. No.5]. This Court lacks subject matter jurisdiction to review the decisions (or lack

thereof) of another court. See 28 U.S.C. §§ 1331, 1332 (general jurisdictional provisions);

Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C. 1994), cert. denied 513 U.S. 1150

(1995). Moreover, assuming that the complaint presents an exception to the Commonwealth's

Eleventh Amendment immunity, see Edelman v. Jordan, 415 U.S. 651,662-63 (1974) ("[A]n

unconsenting State is immune from suits brought in federal courts by her own citizens as well as

by citizens of another State.") (citations omitted); Seminole Tribe of Florida v. Florida, 517 U.S.

44, 55 (1996) (recognizing exceptions to state sovereign immunity), this Court determined in the
earlier action that this venue is not proper for litigating plaintiffs claims. The complaint

therefore will be dismissed. A separate Order accompanies this Memorandum Opinion.




Date: April "'J...f ,2009




                                                 2